Title: From Thomas Jefferson to Villedeuil, 10 February 1789
From: Jefferson, Thomas
To: Villedeuil, Pierre Charles Laurent de



Sir
Paris Feb. 10. 1789.

I take the liberty of troubling your Excellency with the following case, which I understand to be within your department. Mr. Jay, Secretary for foreign affairs to the United states of America, having occasion to send me dispatches of great importance, and by a courier express, confided them to a Mr. Nesbit who offered himself in that character. He has delivered them safely: but, in the moment of delivering them, explained to me his situation which is as follows. He was established in commerce at Lorient during the war. Losses by shipwreck, by capture, and by the conclusion of the peace at a moment when he did not expect it, reduced him to bankruptcy, and he returned to America, with  the consent of his creditors to make the most of his affairs there. He has been employed in this ever since, and now wishing to see his creditors and to consult them on their mutual interest, he availed himself of Mr. Jay’s demand for a Courier to come under the safe-conduct of that character to Paris, where he flattered himself he might obtain that of your Excellency for the purpose of seeing his creditors, settling and arranging with them. He thinks a twelvemonth will be necessary for this. Understanding that it is not unusual to grant safe conducts in such cases, and persuaded it will be for the benefit of his creditors, I take the liberty of inclosing his memoir to your excellency and of solliciting your favorable attention to it, assured that it will not be denied him if it be consistent with the established usage, and if inadmissible, praying that your Excellency will have the goodness to give me as early an answer as the other arduous occupations in which you are engaged will admit, in order that he may know whether he may see his creditors or must return without it. I am encouraged to trouble your excellency with this application, by the goodness with which you have been pleased to attend to our interests on former occasions, and by the desire of availing myself of every occasion of proffering to you the homage of those sentiments of attachment and respect with which I have the honor to be your Excellency’s
